SEGMENTED FILM ADHESIVE, METHOD OF MAKING THE ADHESIVE AND METHOD OF APPLYING THE ADHESIVE TO A NON-PLANAR SURFACE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:
In claim 16, line 1, “continuous” should be –contiguous–.
Appropriate correction is required.

Claim Rejections—35 USC §112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, “a segmented film adhesive” is found indefinite because it is unclear whether or not this is the same limitation as “an adhesive” recited in line 1.  This problem could be addressed by, before “ adhesive” in line 1, replacing “an” with –a segmented film– and, before “ segmented” in line 3, replacing “a” with –the–.
In claim 1, lines 6-7, “a non-planar surface of a first adherend” is found indefinite because it is unclear whether or not this is the same limitation as “a non-planar surface” recited in line 1.  This problem could be addressed by, after “surface” in line 1, inserting – of a first adherend– and, in line 6, replacing “a non-planar surface of a” with –the non-planar surface of the–.
Claims 2-20 depend on claim 1 and are rejected for thereby incorporating the indefinite subject matter thereof.

Claim Rejections—35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson et al. (US 2015/0020956).
Regarding claim 1, Larson et al. teach a method of applying an adhesive to a non-planar surface (Abstract), the method comprising: providing a segmented film adhesive (transfer tape 260), the segmented film adhesive 260 comprising: (i) a liner 262; and (ii) an adhesive layer on the liner, the adhesive layer comprising a plurality of contiguous, discrete adhesive segments 265 (Fig. 4; [0038]); positioning the segmented film adhesive 260 on a non-planar surface (e.g., a circular cylindrical surface) of a first adherend  (continuous substrate 210, e.g., a wire or cable) so that a first portion of the discrete adhesive segments 265 are in contact with the non-planar surface and a second portion of the discrete adhesive segments 265 are not in contact with the non-planar surface (Fig. 3-4; [0028, 0031, 0038]); and removing the liner 262 from the non-planar surface, wherein only the first portion of the discrete adhesive segments 265 remain on the non-planar surface of the first adherend 210 (Fig. 4; [0038]).
Note: While the term “contiguous” is often defined so as to require contact, Applicant’s disclosure and drawings make clear that the recitation of “contiguous” in this context is not limited to direct contact between the adhesive segments, and, further, do not limit “contiguous” to any particular separation distance between adhesive segments.  Hence, the adhesive segments 265 of Larson et al. are considered to read upon this limitation.
Regarding claim 2, after removing the liner 262 from the non-planar surface, the second portion of the discrete adhesive segments 265 remain on the liner 262 (Fig. 4; [0038]).
Regarding claim 4, the method further comprises positioning a second adherend (mounting surface 290) in contact with the discrete adhesive segments 265 remaining on the non-planar surface of the first adherend 210, thereby adhering the first adherend 210 to the second adherend 290 (Fig. 3-4; [0031, 0038]).
Regarding claim 16, the plurality of contiguous, discrete adhesive segments 265 comprise a first adhesive segment 265 (e.g., one of the central segments 265 of Fig. 4) and a plurality of second adhesive segments 265 (the eight nearest neighbors of the first adhesive segment 265) that are contiguous to the first adhesive segment 265 (Fig. 4).
Regarding claim 17, each of the adhesive segments 265 have a first major surface contacting the liner 262 and a second major surface opposite the first major surface (Fig. 3-4; [0037-0038]).  Larson et al. teach that the second major surface of the adhesive segments 265 may be in a shape of a polygon [0033].
Regarding claim 19, the adhesive segments 265 comprise a pressure sensitive adhesive [0037].
Regarding claim 20, the adhesive segments 265 may comprise polyurethane [0037].

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. as applied to claims 1-2, 4, 16-17, and 19-20 above, and further in view of any one of Ishmael et al. (US 2016/0198790), Griswold et al. (US 2008/0057251), or Moore (US 2007/0020444).
Regarding claim 18, Larson et al. do not specifically teach the composition of the liner 262.  However, it is well known in the art that polyethylene, polyurethane, polyvinylidene difluoride [PVDF], polytetrafluoroethylene [PTFE], polyoxymethylene, silicone coated paper and silicone coated polymers are all effective materials for release liners, as evidenced by Ishmael et al. [0003, 0046], Griswold et al. (Abstract; [0020]), and Moore (Abstract; [0014]), such that it would have been obvious to one of ordinary skill in the art to select any of these materials for the liner 262 of Larson et al.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hajny et al. (US 8,006,734), Kasahara et al. (US 7,713,606), Majumdar et al. (US 5,951,797), and Hughes et al. (US 3,414,426) teach methods found relevant to the claimed invention.

Allowable Subject Matter
Claims 3 and 5-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the rejections under 35 U.S.C. 112 are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745